Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to amendment filed on 1/14/22.  Claims 1-21 are pending.
	Claims 1-21 have been carefully considered for statutory subject matter.  Examiner finds that the invention is directed to a method of updating a data field in a blockchain data structure wherein blockchain is an electronic vehicle (blockchain smart contract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al (USPN. 2020/0159697) in view of Goodwin et al (USPN. 8874621), further in view of Hodgson et al (USPN. 9870508).


One or more computers and memory devices (fig. 1, device and server, items 102 and 109):
obtaining, by a blockchain node maintaining a blockchain in a blockchain network, a published transaction on the blockchain (figs. 1 and 3, par. 20, “nodes with blockchain software” and “permissionless blockchain” and/or “permissioned blockchain” based on application are available to blockchain), identifying a field update request for a smart contract, the smart contract comprising metadata, a data set, and contract code, wherein the field update request is used to implement a field update on data in a data set in the smart contract (figs. 1, 3 and 7, item 704, “request to blockchain”, pars. 95 and 111, “smart contract”, transaction request is reviewed by Smart Contract Engine 311 to update read-write set comprising data set);
adjusting, by the blockchain node based on the field update request and as adjusted metadata, the metadata in the smart contract, and wherein the metadata describes the data set (figs. 1, 3, 4 and 8, pars. 95 and 111, “smart contract”, transaction request is reviewed by Smart Contract Engine 311 to update read-write set comprising data set by the use of Transaction Engine 310, see also “transaction updates to the state database 316 and 317) and
parsing, using the contract code in the smart contract, the adjusted metadata to update a field in the smart contract associated with the field update request (pars. 95 and 111-112, update to data and a smart contract upon validation/consensus of the transaction), but Wood does not explicitly teach “wherein adjusting the metadata comprises recording a calculation method associated with a field to be updated” and “wherein updating the field comprises modifying as a modified data structure, a data structure of the data set and calling the calculation method in the adjusted metadata to update field values in the modified data structure”.

“wherein updating the field comprises modifying as a modified data structure, a data structure of the data set and calling the calculation method in the adjusted metadata to update field values in the modified data structure” (col. 12, lines 3-43, “formula engine 218” and “DCF engine 210” recomputes fields affected by a formula change or other fields dependent upon changes and adds/creates fields triggers modifications to base table and versioned relational fields, Goodwin).
It would have been obvious to one of ordinary skill in the art at the effective filing time of the application to implement Goodwin method of using formula engine 218 and DCF engine 210 in Wood blockchain data structure to validate/get consensus on data set and data structure changes (pars. 95 and 111-112, update data and a smart contract upon validation/consensus of the transaction, Wood).
Wood/Goodwin combined teach all the subject matter above, but do not explicitly teach the contract code is required to be part of the smart contract.  However, Hodgson teaches smart contract comprises contract code (col. 6, lines 13-21, “a smart contract includes a set of executable functions and state variables”, wherein executable functions are equated to contract code, Hodgson).  It would have been obvious to one of ordinary skill in the art at the effective filing time of the application to implement Hodgson in Wood/Goodwin combination to process the combined data on the smart contract where input parameters are required by the function (col. 6, lines 13-21, Hodgson).  One would have been motivated to combine the systems because they are directed to processing smart contract transactions (fig. 3, items 310 and 311, smart contract and transaction engines, Wood).  The 


2.    Wood/Goodwin/Hodgson teach, further comprising: reading, by the blockchain node, input parameters of the field update request, wherein the input parameters comprise a target object, wherein the adjusted metadata is used to determine a field corresponding to the target object from the data set and to delete the field corresponding to the target object (figs. 3 and 7, par. 87 parameters of message comprising fields with sensitive data as values are directed to a smart contract, data is deleted at a later time, as described on par. 102, Wood).

3.    Wood/Goodwin/Hodgson teach, further comprising: reading, by the blockchain node, input parameters of the field update request, wherein the input parameters comprise a target object and a field attribute, wherein the adjusted metadata is used to determine, as a determined field, a field corresponding to the target object from the data set and to update an attribute of the determined field to the field attribute (pars. 87 and 95, smart contract requests and updates to fields of the smart contract, Wood).

4.    Wood/Goodwin/Hodgson teach, further comprising: reading, by the blockchain node, input parameters of the field update request, wherein the input parameters comprise a field attribute, and wherein the adjusted metadata is used to add, as an added field, a field to the data set, and set an attribute of the added field to the field attribute (par. 111, smart contract metadata read/write transaction processing and update, Wood).


further comprising:
reading, by the blockchain node, input parameters of the field update request, wherein the input parameters comprise information about a target user, and wherein the adjusted metadata is used to determine data corresponding to the target user from the data set so as to update a field of the data corresponding to the target user (figs. 4 and 5, data subject profile and data subject data, message, transaction and update the state Database 316, par. 111, Wood).

6.    Wood/Goodwin/Hodgson teach, further comprising: parsing, by the blockchain node, the adjusted metadata by running the code in the smart contract to implement a field update on global data of the data set based on a parsing result (figs. 1, 3, 4 and 8, pars. 95 and 111, “smart contract”, transaction request is reviewed by Smart Contract Engine 311 to update read-write set comprising data set by the use of Transaction Engine 310, see also “transaction updates to the state database 316 and 317.  Note that the distributed Ledger node and server comprise global network, see fig. 1, Wood).

7.    Wood/Goodwin/Hodgson teach, further comprising: obtaining, by the blockchain node, a data read/write request for the smart contract (figs. 2 and 7, request for smart contract, Wood), wherein the data read/write request is used to implement a data read/write operation on a target object in the data set (figs. 4 and 5, data subject profile and data subject data, message, transaction and update the state Database 316, par. 111, Wood); and
parsing, by the blockchain node, the adjusted metadata by running the contract code in the smart contract, wherein a parsing result is used to determine target data corresponding to the target object in the data set and implement a field update on the target data so as to implement the data read/write 

21.    Wood/Goodwin/Hodgson teach, further comprising wherein modifying the data structure comprises adding or removing a column or row in the data structure (col. 6, lines 24-26, dynamic tables are modified through transactions implying rows/columns are added/deleted based on transaction type, Goodwin).

Regarding system and medium claims 9-14 and 16-20, they comprise substantially the same subject matter as rejected method claims 1-7, and are therefore rejected on the merits.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1-21 filed on 1/14/22 have been considered but are not persuasive based on the following:

Applicant alleges the amended feature claiming a “published transaction” is not taught by Wood.
Examiner disagrees.  Wood explicitly teaches “permissionless blockchain” and “permissioned blockchain” based on application of transactions/smart contracts in blockchain (see par. 20).  Note that requests to blockchain comprising smart contracts are reviewed by Smart Contract Engine 311 to update read-write set comprising data set (pars. 95 and 111).  The transactions are made public in the bitcoin network to process the requests.
Wood/Goodwin/Hodgson combined further teach additional features.

In view of the previous amendment, the Objection to the Abstract has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of updating fields in blockchain:
USPN. 10871948 [Wingdings font/0xE0] see smart contract and update metadata: figure 1 and related text.
USPN. 10447478 [Wingdings font/0xE0] see figs 4A-4C regarding data on smart contracts
USPN. 10528890 [Wingdings font/0xE0] see col. 6 and 7 regarding smart contracts, metadata and executable functions.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 23, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153